Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's correspondence received on 10/21/20 is acknowledged. Claims 1-20 are presented for examination.
Drawings
The objection to the drawings is withdrawn.
Specification
The amendments to the specification dated 10/21/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160292800A1),  in view of Obrecht et al. (US20150302419A1)
Re-claim 1, Smith discloses a computer-implemented method comprising:
-receiving, from a client device associated with a user, a request to determine a value for a subject real-estate property (see e.g. paragraph [0072], the true AVM (Automatic Valuation Model) is completely self-contained to generate a specific property valuation based on currently available databases without human intervention based solely upon a value manually requested for a specific property by a user.);

-searching a database to identify a plurality of real-estate properties that have previously been sold (see e.g. paragraph [0118], Fig 2 Item 60, selected number of recently sold properties 60. Preferably, this would be at least five properties sold within the last eighteen months.);

-identifying a first subset of the plurality of real-estate properties that have previously been sold that are each associated with a specified type of property characteristic (see e.g. paragraph 0034, a step of locating a selected number of recently sold properties in the specific tract of land plus optionally locating actively for sale and under contract properties also within the specific tract of land, wherein the sold or active/contract properties are compared to building style, square footage, and lot size to further qualify into a first qualified assemblage for the comparable properties in the specific tract of land;)
-automatically generating, based on a sale price of each of the plurality of real-estate properties, the value for the subject real-estate property (see e.g. paragraph [0036], wherein the automated real estate valuation system calculates a value for the selected specific property using the input attributes, primary token features, input data sets, and secondary token features, further if a list price is available for the selected specific property it would be used to adjust the calculated value depending upon the difference as between the list price and the calculated value;)

- the value for the subject real-estate property being generated based on sale prices of the first subset of the plurality of real-estate properties and sale prices of a remaining second subset of the plurality of real-estate properties (see e.g. abstract, paragraph 0210-An automated real estate valuation system for a selected specific property, that uses specific property input attributes items and a plurality of primary token features that are disposed within a specific tract of land, in addition, a plurality of recently sold property input data set items and a plurality of secondary token features that are disposed within the same specific tract of land. --- to output a calculated value 235 for the selected specific property 55 via the valuation algorithm 230. What this is essentially is that the recently sold properties 60 in the first qualified assemblage 205 all have differing sold prices per square foot that can be explained by the token features 105 that are different (first qualified secondary token features 105) as between each of the sold 60 properties wherein the random forest regression algorithm 230 gives a unique dynamic weight 125 for each sold property 60 sold price per square foot difference to the different token features 105 so that these weighted token features 105 can be matched with the primary token features 100 to calculate a price per square foot value for the selected specific property 55, or alternatively the price per square foot effect for selected token features 100, 105 can be used by investors and home buyers to see what token features 100, 105 add or subtract value from a property.)
Smith does not disclose the following limitations.
However, Obrecht et al. disclose 
--Next, the appraiser calculates dollar-value adjustments for differences in property characteristics between each comp and the subject.
---A comparison is conducted for adjustments made by the appraiser to both model adjustments and peer adjustments to determine discrepancies.)
generating a prompt, in response to determining that the factor representing how much of the value generated for the subject real-estate property is based on the sale prices of the first subset of the plurality of real-estate properties relative to the sale prices of the second subset of the plurality of real-estate properties exceeds a threshold for display on an operator device to cause the automatically generated value to be reviewed before the value is presented to the client device. (see e.g. paragraph 0011 When a discrepancy is larger than a threshold, a message or warning may be generated. A comparable sales pool composition database is also accessed to determine a valuation impact of the adjustments made on the particular set of comparable sales selected by the appraiser. After data evaluation, an adjustment rating score is calculated for the property appraisal based on the number and severity of messages and the valuation impact.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith's automated real estate valuation system to include a prompt to review an automatically generated value, as taught by Obrecht et al. in order to detect and quantify adjustment issues found in an appraisal (see e.g. paragraph 0009).

Re-claim 2, Smith discloses the method of claim 1, wherein the sale price of each of the plurality of real-estate properties corresponds to a price at which each real-estate property previously closed or is listed for sale (see e.g. Paragraph [0218], Fig. 2 and 3, a list price for the actively listed property 70 is substituted for the sales price of a recently sold property 60, and each of the actively listed properties 70 include an input data set 95 and the secondary token feature sets 105. Wherein the actively listed properties 70 are combined with the recently sold properties 60 to form the first qualified assemblage 205 to be used in the algorithm 230 to eventually output 235 the calculated value for the elected specific property 55.)
wherein searching the database comprises: determining a geographical location of the subject real-estate property (e.g. Paragraph [0026], Longitude and latitude data are attached to each property, and then each property dataset is placed within a specifically defined subset for value calculations and tracking, further defined here as "tracts".);  -selecting a sale time interval (see e.g. Paragraph [0112], time on market for the recently sold property 60);  --and causing the database to search for the plurality of real-estate properties based on the geographical location of the subject real-estate property and based on the selected sale time interval (e.g. Paragraph [0029], the input attributes database are each further compared to a second selected range of a second matched item from each input data set to the input attributes database forming a first qualified assemblage of the recently sold properties disposed within the specific tract of land that include a group of secondary token feature sets associated with the recently sold properties in the first qualified assemblage).

Re-claim 3, Smith discloses the method of claim 2 further comprising selecting a subset of the plurality of real-estate properties that have one or more characteristics that match corresponding
one or more characteristics of the subject real-estate property, wherein the value is automatically generated based on the subset of the plurality of real-estate properties. ( see e.g. paragraph 0029).

Re-claim 4, Smith in view of Dawson fails to disclose the following limitations.
However Obrecht discloses the method of claim 1, wherein automatically generating the value for the subject real-estate property comprises: assigning a weight to the sale price of each of the plurality of real-estate properties based at least in part on a measure of similarity between each of the plurality of real-estate properties and the subject real-estate property for which the request was received (e.g. Paragraph [0036], the appraiser enters a value corresponding to the subject property in subject column 110, and values corresponding to the comps in respective comp columns 120. For each instance where the subject property value differs from a comp, the appraiser enters an adjustment value corresponding to an amount by which the sale price of the comp is adjusted to account for the difference.); --and computing the value for the subject real-estate property as a function of the weighted sale prices of each of the plurality of real-estate properties (e.g. Paragraph [0036], Based on an appropriately weighted average of these adjusted prices, the appraiser calculates an appraised value for the subject property.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and include weighted sales prices, as taught by Obrecht in order to calculate an appraisal value for the subject property. (Obrecht, Paragraph

Re-claim 5, Smith in view of Dawson fails to disclose the following limitations.
However Obrecht discloses the method of claim 4, wherein computing the collective physical state comprises: determining whether one or more of the identified plurality of real-estate properties is characterized as being a new construction (e.g. Fig. 1 Item 131, Paragraph [0034], the property characteristics 131 include sale date, gross living area (GLA), lot size, exterior, quality of construction, age, condition, number of bedrooms, number of bathrooms, presence or absence of a basement, and presence or absence of a garage. Examiner notes that properties that are of new construction can be seen through property characteristics age and condition.);  --in response to determining that one or more of the identified plurality of real-estate properties is characterized as being the new construction, retrieving the weight assigned to the sale price of the one or more of the identified plurality of real-estate properties (e.g. Paragraph [0036], Based on an appropriately weighted average of these adjusted prices, the appraiser calculates an appraised value for the subject property.); --and computing a first value by aggregating the retrieved weights assigned to the sale price of the one or more of the identified plurality of real-estate properties characterized as being the new construction (see e.g. Paragraph [0036], the appraiser enters a value corresponding to the subject property in subject column 110, and values corresponding to the comps in respective comp columns 120. For each instance where the subject property value differs from a comp, the appraiser enters an adjustment value corresponding to an amount by which the sale price of the comp is adjusted to account for the difference.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and include new construction, as taught by Obrecht in order for the appraiser to weigh the difference between a subject property and one or more comps. (Obrecht, Paragraph [0031])

Re-claim 6, Smith in view of Dawson fails to disclose the following limitations.
However Obrecht discloses the method of claim 5 further comprising: computing a second value by aggregating the retrieved weights assigned to each of the plurality of real-estate properties (e.g. Paragraph [0036], the appraiser enters a value corresponding to the subject property in subject column 110, and values corresponding to the comps in respective comp columns 120. For each instance where the subject property value differs from a comp, the appraiser enters an adjustment value corresponding to an amount by which the sale price of the comp is adjusted to account for the difference.); and computing as the collective physical state a ratio of the first value to the second value (e.g. Paragraph [0047], Fig. 3, In FIG. 3, the independent variable represents the gross living area of the particular property, whereas the dependent variable represents the value contribution to the expected sale price as a result of the gross living area. Line 310, then, represents the relationship between value and the gross living area in a log scale of the x-axis. To illustrate the concept of diminishing returns described above, line 320 represents the relationship there between in a linear scale of the x-axis).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and include aggregating retrieved weights, as taught by Obrecht in order to account for any discrepancy between the subject property and comp. (Obrecht, Paragraph [0030])

Re-claim 7, Smith in view of Dawson fails to disclose the following limitations.
However Obrecht discloses the method of claim 5, wherein the one or more real-estate properties is determined to be the new construction in response to determining that the one or more real-estate properties has been built within less than two years from a current date or has not been previously physically occupied (e.g. Fig. 1 Item 131, Paragraph [0034], the property characteristics 131 include sale date, gross living area (GLA), lot size, exterior, quality of construction, age, condition, number of bedrooms, number of bathrooms, presence or absence of a basement, and presence or absence of a garage. Examiner notes that properties that are of new construction can be seen through property characteristics age and condition.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and include new construction, as taught by Obrecht in order to account for the amount by which the sale price is adjusted to account for differences. (see e.g. paragraph 0036).

Re-claim 8, Smith, in view of Obrecht, do not explicitly disclose the method of claim 1, further comprising defining a plurality of conditions for triggering display of the prompt, the plurality of conditions comprising a ratio of weights of the plurality of real-estate properties being new construction to a total number of weights of the plurality of real-estate properties exceeding a threshold, a minimum quantity of real-estate properties 
However, it is considered an obvious variation of Obrecht to prompt a display for specific conditions. 
Those conditions are considered discrepancies.  Obrecht et al. disclose generating a message, or warning for any discrepancy.
Re-claim9, Smith in view of Dawson fails to disclose the following limitations.
However Obrecht discloses the method of claim 1, wherein the automatically generated value is provided to the client device without a prompt being provided to the operator device in response to determining that the collective physical state fails to exceed the threshold (e.g. Paragraphs [0070], [0072], and [0074], Fig 8 Item S137, When the magnitude of the appraiser-peer discrepancy is less than the second threshold, the exemplary submethod proceeds directly to step S137. In step S137, the exemplary submethod determines if all desired property characteristics have been analyzed. If there are no additional property characteristics to analyze, the exemplary submethod is terminated in step S138.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and include an automatically generated value, as taught by Obrecht in order to selectively analyze the appraiser's adjusted prices for all comps on the appraisal compared to the model's adjusted prices for all comps on the appraisal. (See e.g. paragraph 0064).

Re-claim 10, Smith discloses the method of claim 1 further comprising: computing a number representing how many real-estate properties are included in the plurality of real-estate properties (see e.g. paragraph 0034, FIG. 2 shows a flowchart schematic starting with the selected specific property that is disposed within a specific tract of land with the selected specific property input attributes database and a step of locating a selected number of recently sold properties in the specific tract of land plus optionally locating actively for sale and under contract properties also within the specific tract of land);  --determining whether the number exceeds a minimum number of real-estate properties needed to automatically generate the value; (e.g. Paragraph [0185], Figs. 2 and 3, FIG. 3 flows from FIG. 2 at 500 to determine if five or more properties 60 are qualified, and if not then looking toward adjacent tracts of land 80.);
With respect to the following limitation: “and causing the prompt to be displayed on the operator device in response to determining that the number fails to exceed the minimum”,

Smith does not explicitly disclose a prompt being displayed when the discrepancy occurs.
However, Obrecht et al. disclose (see e.g. paragraph 0011 When a discrepancy is larger than a threshold, a message or warning may be generated.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith's automated real estate valuation system to include a prompt to review an automatically generated value, as taught by Obrecht et al. in order to detect and quantify adjustment issues found in an appraisal (see e.g. paragraph 0009).

Re-claim 11, Smith discloses the method of claim 10, wherein the minimum number is three (see e.g. paragraph 0185, Figs 2 and 3)
***The Examiner notes that the applicant requires a, subjective, minimum of 3 comps to generate the property value. In this application, FIG. 3 flows from FIG. 2 at 500 to determine if five or more properties 60 are qualified, and if not then looking toward adjacent tracts of land 80. It is therefore considered a design choice to have 3 properties instead of 5. No unpredictable results are foreseen.)

Re-claim 12, Smith does not disclose the following limitations.
 However Obrecht discloses the method of claim 1 further comprising: determining an interior condition of the subject real-estate property; determining interior conditions of each of the plurality of real-estate properties; comparing the interior condition of the subject real-estate property to the interior conditions of each of the plurality of real-estate properties; and comparing as the collective physical state a difference resulting from comparing the interior condition of the subject real-estate property to the interior conditions of each of the plurality of real-estate properties (see e.g. Fig. 1 Stem 131, paragraphs [0034] and [0195], the property characteristics 131 include sale date, gross living area (GLA), lot size, exterior, quality of construction, age, condition, number of bedrooms, number of bathrooms, presence or absence of a basement, and presence or absence of a garage. FIG. 30 shows the output of FIG. 28 that can be of high utility to the home buyer, wherein the output shows properties 55, 60 side by side to emphasize the similarities and differences in both tangible items 90, 95 such as square feet to the token features 100,105 such as updated bath and kitchen.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and include interior condition of real estate properties, as taught by Obrecht in order to calculate an appraisal value for the subject property. (See e.g. paragraph 003]).

Re-claim 13, Smith discloses the method of claim 12, wherein the interior condition of the subject real- estate property indicates whether the subject real-estate property has been renovated (see e.g. Paragraph [0195], FIG. 30 shows the output of FIG. 28 that can be of high utility to the home buyer, wherein the output shows properties 55, 60 side by side to emphasize the similarities and differences in both tangible items 90, 95 such as square feet to the token features 100,105 such as updated bath and kitchen. Examiner notes that a renovation could be an updated kitchen and bath).

Re-claim 14, Smith discloses the method of claim 1 further comprising computing an error measurement associated with the automatically generated value representing a level of difficulty in automatically generating the value (see e.g. paragraph 0041, Fig. 9, FIG. 9 shows a plot of time occurrences on the Y axis versus error as a percent of price on the X axis for multiple property valuation methods as indicated on the right side of the Y axis for a sampling of sold property data, wherein it can be seen that for the automated valuation system calculated appraisal method that sixty percent of the time the appraisal is within ten percent of the price. Examiner notes that Fig. 9 measures the Error as a % from the actual price.)

Claims 18 and 20 recite similar limitations as Claim 1, and are therefore rejected under the same arts and rationale.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160292800A1), in view of Obrecht et al. (US20150302419A1), in view of Dawson et. al. (US20150154664A1) .
Re-claim15, Smith, in view of Obrecht et al., do not disclose the following limitations.
The reconciliation module 116 may also provide flags, tokens, markers, messages, pop-ups, or the like, which identify the quality of an appraisal reconciliation as a poor through adequate. For instance, because the reconciliation module 116 generates a poor reconciliation score for a particular appraisal form 123, the reconciliation module 116 may automatically message an end user via the interface module 114 to review this acquisition for pricing adjustments or eligibility. The end user may in turn use the flagged appraisal form 123 to support decisions regarding the market value of the property.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith's automated real estate valuation system to include a prompt to review an automatically generated value, in view of Obrecht et al., as taught by Dawson in order to trigger further review of an appraisal form by an end user. (see e.g. paragraph 0036)

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160292800A1), in view of Obrecht et al. (US20150302419A1), in view of Dawson et. al. (US20150154664A1) and further in view of WHALE et al. (2011/0125783 A1)
Re-claims 16, 17, Smith, in view of Obrecht et al., in view of Dawson et. al. , do not disclose the following limitations.
However, As best understood, WHALE et al. disclose the method of claim 15 further comprising: determining a level of seriousness in completing a sale transaction for the subject real-estate property; 
and selecting, between first and second thresholds, the error threshold based on the determined level of seriousness (see e.g. paragraphs 0052, 0107, 0121, -
[0052] As another example, a real estate program can gather basic information from a user regarding price range, location and housing requirements. Then, by showing a range of houses, the real estate program is enabled to better characterize the user, especially ascertaining those preferences that the user was unable or unwilling to articulate.
[0107] In another example, in one aspect, the method 1400 may further include presenting modifiable user interests (Block 1424). For example, in an aspect, the presenting of modifiable user interests may include a list of identified interest items, along with a scaling factor that represents an application-determined or user defined level of interest.
0121- identified interests listing user interface 2400 may include a scaling factor 2404 for one or more of identified interest items 2402, where each scaling factor 2404 represents an application-determined or user defined level of interest. -- For example, in FIG. 27, scaling factors 2404 are positioned along a horizontal line, where a position to the right indicates a higher level of interest relative to a position on the left, e.g. a horizontal scale from 0 to 100 moving from left to right. ---- Additionally, in some aspects, each scaling factor 2404 may include one or more additional confidence indicators 2406, such as but not limited to a relative size or measure, a shading or coloring, etc., to indicate one or more of an application-determined versus user identified level of interest, or to indicate a relative confidence in the value of the respective scaling factor 2404. For example, in an aspect, the user may not be able to modify the computed, e.g. application-determined, confidence level (e.g. "we are 75% sure that you like Baseball"), however, the user may be able to modify a scaling factor 2404 representing a user-defined level of interest to inform the system directly that they like Baseball. In such an instance, the described aspects may indicate (e.g., via shading) the level of confidence as 75%, but if subsequently the user informs that system that they definitively like baseball, then the described aspects change confidence indicator 2406, e.g. shading, to a more definitive shade or color (as may be defined by the described aspects).
-wherein the first threshold is lower than the second threshold, and the method further comprises: selecting the first threshold as the error threshold in response to determining that the level of seriousness is greater than a given value indicating the user is serious about completing the sale transaction; and selecting the second threshold as the error threshold in response to determining that the level of seriousness is less than or equal to the given value (see e.g. paragraphs 0257, 0270).
The Examiner notes that WHALE et al. associate user identified level of interest with scaling factors (error thresholds) indicating a level of confidence. The level of confidence is interpreted as the error threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Obrecht et al., in view of Dawson et. al. , to include a level of seriousness, and the error or confidence threshold,  as taught by WHALE et al.  in order to better characterize the user;  to aid the user by presenting helpful information for making a purchasing decision. (see e.g. paragraphs 0052, 0105). 

Claim 19 recites similar limitations as claims 14-16 and is therefore, rejected under the same arts and rationale.
Response to Arguments
Applicant’s arguments with respect to the office action dated 7/31/21 have been considered but are not persuasive.  The new limitations have been addressed in the rejection above.
Re-claim10, Applicant argues that “Dawson fails to teach or suggest causing the prompt to be displayed on the operator device in response to determining that the number "representing how many real- estate properties are included in the plurality of real-estate properties" fails to exceed the minimum number.”
After reviewing Smith (the primary reference), it has been determined that the combination of Smith and Obrecht et al. anticipates the limitation, and further details have been included in the rejection.
Applicant further argues “ Claim 16 recites "selecting, between first and second thresholds, the error threshold based on the determined level of seriousness." The Examiner alleges that Dickson teaches this feature in paragraphs 90 and 100. The cited portions of Dickson simply discuss computing a probability that a homeowner would pursue a transaction and nowhere does Dickson teach or suggest selecting an error threshold between two thresholds based on such a probability, as claimed. At best, the probability in Dickson is used to predict when a homeowner is likely to pursue a transaction rather than selecting, between first and second thresholds, the error threshold. “

As admitted by Applicant, Dickson does teach predicting when a homeowner is likely to pursue a transaction.  In fact, many other references teach the limitations.  However, with respect to selecting an error threshold, based on the determined level of seriousness, the new reference, WHALE et al. teach a level of confidence  which changes based on the interest level of the user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A)  Coon et al. (2008/0162224 A1) -APPRAISAL EVALUATION AND SCORING SYSTEM AND METHOD
B) Willard et al. (20150154663) - PROPERTY APPRAISAL DISCREPANCY DETECTION AND ASSESSMENT.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/
 Primary Examiner, Art Unit 3627
April 28, 2021